DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the composition of example 12 in Table 2, wherein the refrigerant consists of 40% of 1123, 40% of R-32 and 20% of 1234yf, phenothiazine stabilizer and 1234yf as the additional hydrofluoroolefin in the reply filed on February 11, 2021 is acknowledged.  The traversal is on the ground(s) that the examiner has not provided reasons or examples to support the argument that there is a patentable distinction between the species as claimed.  This is not found persuasive because the examiner has done exactly this. The examiner has argued that the different species have mutually exclusive characteristics and are not art-recognized equivalents based on the current record. If applicant wishes to state on the record that the different species are not patentably distinct, the examiner will reconsider the election requirement. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 5, 6 and 17 were withdrawn from search and consideration by the examiner as being drawn to embodiments non-elected with traverse. The remaining claims were searched and examined only to the extent that they read on the elected composition and stabilizer, as that was found not to be allowable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4, 7, 8 and 10-16 rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent Nos.:
10,830,515;
10,851,276;
10,358,591;
10,501,667;
10.377,934;
10,472,551;
9,976,067;
10,144,856;
10,351,746;
10,131,828;
10,131,827;
10,392,546;

10,787,597;
10,392,546;
10,385,591;
9,969,957;
10,196,552;
10,072,194;
10,519,355;
10,053,607;
9,957,429;
9,957,430;
9,862,868; and
9,828,537
all in view of WO 2011/118733. The WO reference is in Japanese. Reference is made to  Matsumoto, US 2013/0012420. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the above cited patents claim compositions which may comprise trifluoroethylene, R-32, and an additional hydrofluoroolefin. Addition of a stabilizer is not recited. Matsumoto discloses compositions which may comprise phenothiazine stabilizer [0022], as well as one or more fluorinated olefins selected from a group containing both trifluoroethylene and 1234yf [0166]. It would have been obvious at the time the invention was made to claim compositions comprising trifluoroethylene, another hydrofluoroolefin, R-32 and phenothiazine stabilizer, because all of these patents recite compositions which may 
Claims 1-4, 7, 8 and 10-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 12-17 and 26-34 of copending Application No. 15/825,975 and claims 9-19 of copending Application No. 16/682,568, both in view of WO 2011/118,733. Although the claims at issue are not identical, they are not patentably distinct from each other because both of the above cited patent applications claim compositions which may comprise trifluoroethylene, R-32, and an additional hydrofluoroolefin. Addition of a stabilizer is not recited. Matsumoto discloses compositions which may comprise phenothiazine stabilizer [0022], as well as one or more fluorinated olefins selected from a group containing both trifluoroethylene and 1234yf [0166]. It would have been obvious at the time the invention was made to claim compositions comprising trifluoroethylene, another hydrofluoroolefin, R-32 and phenothiazine stabilizer, because all of these patent applications recite compositions which may contain trifluoroethylene, R-32 another hydrofluoroolefin, and Matsumoto teaches compositions which may contain all of these constituents..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/118733. The WO reference is in Japanese. Reference is made to passages in English-language equivalent Matsumoto et al., US 2013/0012420 A1. The reference discloses low-global-warming-potential (GWP) lubricating oil compositions for refrigerating machines (abstract). The compositions contain at least one fluorine-containing organic compound represented by formula (A) or a compound of . 
It would have been obvious at the time the invention was made to make such a composition, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in a refrigerant composition. The person of ordinary skill in the refrigeration art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).
Where specific percentages are not disclosed, it is noted that the presently-recited percentages are relatively broad, so applicant’s recited percentages appear to be the result of ordinary experimentation within general conditions, including the most 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Mr. James Seidleck, may be reached at (571) 272-1078.

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761